SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForMarch, 2017 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): CIA. DE SANEAMENTO BÁSICO DO ESTADO DE SÃO PAULO - SABESP Rui de Britto Álvares Affonso Chief Financial Officer and Investor Relations Officer Mario Azevedo de Arruda Sampaio Head of Capital Markets and Investor Relations SABESP announces 2016 results SBSP3: R$ 31.60/share SBS: US$ 10.06 (ADR1 share) Total shares: 683,509,869 Market value: R$ 21.6 billion Closing quote: 03/27/2017 São Paulo, March 27, 2017 - Companhia de Saneamento Básico do Estado de São Paulo - SABESP (BM&FBovespa: SBSP3; NYSE: SBS), one of the largest water and sewage services providers in the world based on the number of costumers, announces today its 4Q16 and FY2016 results . The Company’s operating and financial information, except when indicated otherwise is presented in Brazilian Reais, in accordance with the Brazilian Corporate Law. All comparisons in this release, unless otherwise stated, refer to the same period of 2015 . 1. Financial highlights R$ million Chg. (R$) % 4Q16 4Q15 Chg. (R$) % Gross operating revenue 11,122.2 8,946.8 2,175.4 24.3 2,974.0 2,567.9 406.1 15.8 Construction revenue 3,732.9 3,336.7 396.2 11.9 1,112.6 828.3 284.3 34.3 COFINS and PASEP taxes (756.9) (571.9) (185.0) 32.3 (200.7) (173.1) (27.6) 15.9 () Net operating revenue 14,098.2 11,711.6 2,386.6 20.4 3,885.9 3,223.1 662.8 20.6 Costs and expenses (7,026.6) (5,550.1) (1,476.5) 26.6 (1,878.8) (1,725.0) (153.8) 8.9 Construction costs (3,651.4) (3,263.8) (387.6) 11.9 (1,088.1) (809.2) (278.9) 34.5 Equity result 4.7 2.5 2.2 88.0 2.5 2.9 (0.4) (13.8) Other operating revenue (expenses), net 4.7 143.8 (139.1) (96.7) (23.2) 45.6 (68.8) (150.9) () Earnings before financial result, income tax and social contribution 3,429.6 3,044.0 385.6 12.7 898.3 737.4 160.9 21.8 Financial result 699.4 (2,456.5) 3,155.9 (128.5) 163.4 (86.7) 250.1 (288.5) () Earnings before income tax and social contribution 4,129.0 587.5 3,541.5 602.8 1,061.7 650.7 411.0 63.2 Income tax and social contribution (51.2) (1,130.7) 2,208.4 (114.8) (189.8) 75.0 (39.5) () Net income 2,947.1 536.3 2,410.8 449.5 946.9 460.9 486.0 105.4 Earnings per share* (R$) 4.31 0.78 1.39 0.67 * Total shares 683,509,869 Adjusted EBITDA Reconciliation(Non-accounting measures) R$ million Chg. (R$) % 4Q16 4Q15 Chg. (R$) % Net income 2,947.1 536.3 2,410.8 449.5 946.9 460.9 486.0 105.4 Income tax and social contribution 1,181.9 51.2 1,130.7 2,208.4 114.8 189.8 (75.0) (39.5) Financial result (699.4) 2,456.5 (3,155.9) (128.5) (163.4) 86.7 (250.1) (288.5) Other operating revenues (expenses), net (143.8) 139.1 (96.7) 23.2 (45.6) 68.8 (150.9) () Adjusted EBIT* 3,424.9 2,900.2 524.7 18.1 921.5 691.8 229.7 33.2 Depreciation and amortization 1,146.6 1,074.1 72.5 6.7 287.6 265.4 22.2 8.4 () Adjusted EBITDA ** 4,571.5 3,974.3 597.2 15.0 1,209.1 957.2 251.9 26.3 (%) Adjusted EBITDA margin 32.4 33.9 31.1 29.7 (*) Adjusted EBIT is net income before: (i) other operating revenues/expenses, net; (ii) financial result; and (iii) income tax and social contribution. (**) Adjusted EBITDA is net income before: (i) depreciation and amortization expenses; (ii) income tax and social contribution; (iii) financial result; and (iv) other operating revenues/expenses, net. In 2016, net operating revenue, including construction revenue, reached R$ 14,098.2 million; a 20.4% increase compared to 2015. Costs and expenses, including construction costs, totaled R$ 10,678.0 million, 21.1% higher than in 2015. Adjusted EBIT, in the amount of R$ 3,424.9 million, grew 18.1% from R$ 2,900.2 million recorded in 2015. Adjusted EBITDA, in the amount of R$ 4,571.5 million, increased 15.0% from R$ 3,974.3 million recorded in 2015 . The adjusted EBITDA margin was 32.4% in 2016 against 33.9% in 2015. Excluding construction revenues and construction costs, the adjusted EBITDA margin was 43.3% in 2016 (46.6% in 2015). In 2016 the Company recorded a net income of R$ 2,947.1 million, in comparison to a net income of R$ 536.3 million in 2015. 2. Gross operating revenue Gross operating revenue from water and sewage, not including construction revenue, totaled R$ 11,122.2 million, an increase of R$ 2,175.4 million or 24.3%, when compared to the R$ 8.946.8 million recorded in 2015. The main factors that led to this variation were: · Tariff increase of 15.2% (7.8% ordinary tariff adjustment and 6.9% extraordinary tariff revision) since June 2015; · Tariff increase of 8.4% since May 2016; · Increase of 4.4% in the Company’s total billed volume (4.0% in water and 4.8% in sewage); and · Bonus granted within the Water Consumption Reduction Incentive Program, concluded in April 2016, was lower in 2016, amounting to R$ 187.4 million (R$ 926.1 million in 2015). Page 2 of 14 The increase resulting from the above mentioned factors was partially offset by the suspension of the Contingency Tariff in April 2016, in the amount of R$ 224.7 million in 2016 (R$ 499.7 million in 2015). 3. Construction revenue Construction revenue increased R$ 396.2 million or 11.9%, when compared to 2015. The variation was mainly due to higher investments in the municipalities served by the Company. 4. Billed volume The following tables show the water and sewage billed volume, on quarter-on-quarter and annual basis, per customer category and region. WATER AND SEWAGE BILLED VOLUME PER CUSTOMER CATEGORY - million m 3 Water Sewage Water + Sewage Category 4Q16 4Q15 % 4Q16 4Q15 % 4Q16 4Q15 % Residential 392.0 374.9 4.6 332.7 316.0 5.3 724.7 690.9 4.9 Commercial 41.2 40.5 1.7 39.3 38.5 2.1 80.5 79.0 1.9 Industrial 7.9 8.0 (1.3) 9.6 9.7 (1.0) 17.5 17.7 (1.1) Public 10.3 9.8 5.1 9.1 8.6 5.8 19.4 18.4 5.4 Total retail 451.4 433.2 4.2 390.7 372.8 4.8 842.1 806.0 4.5 Wholesale 60.2 50.7 18.7 7.8 6.1 27.9 68.0 56.8 19.7 Total 511.6 483.9 5.7 398.5 378.9 5.2 910.1 862.8 5.5 % % % Residential 1,527.6 1,465.0 4.3 1,294.0 1,232.1 5.0 2,821.6 2,697.1 4.6 Commercial 162.9 160.0 1.8 155.0 151.9 2.0 317.9 311.9 1.9 Industrial 31.6 32.6 (3.1) 38.3 38.9 (1.5) 69.9 71.5 (2.2) Public 40.8 40.6 0.5 35.9 33.4 7.5 76.7 74.0 3.6 Total retail 1,762.9 1,698.2 3.8 1,523.2 1,456.3 4.6 3,286.1 3,154.5 4.2 Wholesale 227.4 215.5 5.5 29.0 24.4 18.9 256.4 239.9 6.9 Total 1,990.3 1,913.7 4.0 1,552.2 1,480.7 4.8 3,542.5 3,394.4 4.4 WATER AND SEWAGE BILLED VOLUME PER REGION - million m 3 Water Sewage Water + Sewage Region 4Q16 4Q15 % 4Q16 4Q15 % 4Q16 4Q15 % Metropolitan 290.7 277.6 4.7 252.8 240.8 5.0 543.5 518.4 4.8 Regional (2) 160.7 155.6 3.3 137.9 132.0 4.5 298.6 287.6 3.8 Total retail 451.4 433.2 4.2 390.7 372.8 4.8 842.1 806.0 4.5 Wholesale 60.2 50.7 18.7 7.8 6.1 27.9 68.0 56.8 19.7 Total 511.6 483.9 5.7 398.5 378.9 5.2 910.1 862.8 5.5 % % % Metropolitan 1,136.7 1,084.3 4.8 987.8 939.1 5.2 2,124.5 2,023.4 5.0 Regional (2) 626.2 613.9 2.0 535.4 517.2 3.5 1,161.6 1,131.1 2.7 Total retail 1,762.9 1,698.2 3.8 1,523.2 1,456.3 4.6 3,286.1 3,154.5 4.2 Wholesale 227.4 215.5 5.5 29.0 24.4 18.9 256.4 239.9 6.9 Total 1,990.3 1,913.7 4.0 1,552.2 1,480.7 4.8 3,542.5 3,394.4 4.4 (1) Unaudited (2) Including coastal and interior region (3) Reused water volume and non-domestic sewage are included in Page 3 of 14 5. Costs, administrative, selling and construction expenses In 2016, costs, administrative, selling and construction expenses, grew 21.1% (R$ 1,864.1 million). Excluding construction costs, total costs and expenses increased by 26.6% (R$ 1,476.5 million). As a percentage of net revenue, costs and expenses were 75.7% in 2016 compared to 75.3% in 2015. R$ million Chg. (R$) % 4Q16 4Q15 Chg. (R$) % Salaries and payroll charges and Pension plan obligations 2,171.2 2,193.7 (22.5) (1.0) 683.2 578.3 104.9 18.1 General supplies 179.4 178.6 0.8 0.4 54.8 44.9 9.9 22.0 Treatment supplies 279.2 269.3 9.9 3.7 73.8 70.5 3.3 4.7 Services 1,278.8 1,162.6 116.2 10.0 333.0 300.1 32.9 11.0 Electricity 935.0 817.5 117.5 14.4 227.1 230.1 (3.0) (1.3) General expenses 855.0 466.7 388.3 83.2 214.4 219.1 (4.7) (2.1) Tax expenses 91.0 81.5 9.5 11.7 24.5 23.6 0.9 3.8 São Paulo state government reimbursement - (696.3) 696.3 - Sub-total 5,789.6 4,473.6 1,316.0 29.4 1,610.8 1,466.6 144.2 9.8 Depreciation and amortization 1,146.6 1,074.1 72.5 6.7 287.6 265.4 22.2 8.4 Allowance for doubtful accounts 90.4 2.4 88.0 3,666.7 (19.6) (7.0) (12.6) 180.0 Sub-total 1,237.0 1,076.5 160.5 14.9 268.0 258.4 9.6 3.7 Costs, administrative and selling expenses 7,026.6 5,550.1 1,476.5 26.6 1,878.8 1,725.0 153.8 8.9 Construction costs 3,651.4 3,263.8 387.6 11.9 1,088.1 809.2 278.9 34.5 Costs, adm., selling and construction expenses 10,678.0 8,813.9 1,864.1 21.1 2,966.9 2,534.2 432.7 17.1 % of net revenue 75.7 75.3 76.4 78.6 5.1. Salaries and payroll charges and Pension plan obligations There was a decrease of R$ 22.5 million in 2016, mainly due to: · Decrease of R$ 307.4 million due to the migration of 3,572 participants from the Defined Benefit Plan (G1) to the Defined Contribution Plan (Sabesprev Mais), generating in advance a decrease of R$ 334.2 million in the actuarial deficit, offset by the extraordinary contribution and incentive of R$ 26.8 million; The above mentioned decrease was partly compensated by the following factors: · Increase of R$ 126.8 million due to the 10.03% salary adjustment in May 2016; · Increase of R$ 129.9 million in provisions for severance pay (TAC), mainly due to the higher number of retired employees in 2016; and · R$ 27.6 million increase in provisions for supplementary payments for retirement plans and pensions under the G0 Plan, due to changes in actuarial assumptions. 5.2. Services Services expenses, in the amount of R$ 1,278.8 million, grew R$ 116.2 million or 10.0%, in comparison to R$ 1,162.6 million in 2015. The main items that led to this increase were: · Maintenance of networks and sewage and equipment connections, amounting to R$ 28.8 million; · Advertising campaigns totaling R$ 19.5 million; · Asphalt and pavement replacement amounting to R$ 15.6 million; · Reading water meters and delivering bills, R$ 14.1 million; · Surveillance contract, R$ 7.9 million; and · Credit recovery contracts totaling R$ 7.7 million. Page 4 of 14 5.3. Electricity Electricity expenses totaled R$ 935.0 million in 2016, an increase of R$ 117.5 million or 14.4% in comparison to the R$ 817.5 million in 2015. The main factors that contributed to this increase were: · Average increase of 15.4% in the free market tariffs, with an 2.3% increase in consumption; · Average increase of 21.5% in the grid market tariff (TUSD), with a 5.0% rise in consumption; and · Average increase of 1.5% in the regulated market tariffs, with consumption remaining stable. In 2016, the regulated market accounted for 37.3% of the total electricity consumed by the Company, the free market accounted for 32.6% and the grid market accounted for 30.1% of total consumption. 5.4. General expenses General expenses increased R$ 388.3 million, or 83.2%, totaling R$ 855.0 million in 2016, versus the R$ 466.7 million recorded in 2015, mainly due to: · Increase of R$ 212.3 million, mainly due to increased provisions for court proceedings in 2016 and reversals in 2015, resulting from judicial decisions; · Higher provision for the Municipal Fund for Environmental Sanitation and Infrastructure , in the amount of R$ 101.1 million, as a result of the increase in revenues with the municipality of São Paulo; · Provision of R$ 38.1 million concerning the agreement entered into with EMAE – Empresa Metropolitana de Águas e Energia; and · Reversal of provision in 2015, amounting to R$ 17.9 million, due to the recovery of funds from the São Paulo State Government (GESP), due to employees assignment. 5.5. GESP Reimbursement In 2015, the Company entered into an Agreement with the São Paulo State Government (GESP) in order to receive the undisputed amount related to the state government's debt with the Company for the payment of the benefits related to State Law 4,819, of August 26, 1958, to former employees (G0), which generated a R$ 696.3 million credit in the result. 5.6. Depreciation and amortization Depreciation and amortization increased R$ 72.5 million or 6.7%, reaching R$ 1,146.6 million in 2016 in comparison to the R$ 1,074.1 million recorded in 2015, largely due to the beginning of operations of intangible assets, in the amount of R$ 2.1 billion. 5.7. Allowance for doubtful accounts Increase of R$ 88.0 million, mainly resulting from: · Increase in default, causing a R$165.4 million impact; and · Lower recovery of funds, amounting to R$ 34.5 million. This increase was partially offset by the higher receipt of court-ordered debt payments, especially from the city of Guarulhos, amounting to R$ 110.9 million. Page 5 of 14 6. Other operating revenues (expenses), net Other net operational revenues and expenses reported a negative variation of R$ 139.1 million, mainly due to the following events: · Reduction of R$ 47.4 million in revenue from the sale of properties; · Decline of R$ 42.8 million in revenue from the sale of surplus electricity; and · Decrease of R$ 23.2 million in the amount received from REAGUA - Programa Estadual de Apoio à Recuperação de Águas (State Program to Support Water Recovery). 7. Financial result R$ million Chg. % Financial expenses, net of income (435.4) 102.6 (23.6) Net monetary and exchange variation 1,032.2 (2,021.1) 3,053.3 (151.1) Financial result 699.4 3,155.9 7.1. Financial income and expenses R$ million Chg. % Financial expenses Interest and charges on domestic loans and financing (326.3) 8.9 (2.7) Interest and charges on international loans and financing (127.3) 14.0 (11.0) Other financial expenses (198.6) (210.1) 11.5 (5.5) Total financial expenses 34.4 Financial income 296.5 228.3 68.2 29.9 Financial expenses net of income 102.6 7.1.1. Financial expenses Decrease of R$ million, mainly due to the following events: · Interest and charges on domestic loans and financing: reduction of R$ 8.9 million, due to increased capitalization of interests in 2016, as a result of an upturn in work in progress; and · Interest and charges on international loans and financing: decrease of R$ 14.0 million, due to the reduction in the total debt amount, as a result of the depreciation of the dollar and the yen in 2016 (16.5% and 13.9%, respectively), versus an appreciation in 2015 (47.0% and 45.9%, respectively). 7.1.2. Financial income Increase of R$ 68.2 million, chiefly due to higher interest on financial investments in 2016, as a result of the upturn in the invested amount. Page 6 of 14 7.2. Monetary and exchange rate variation on assets and liabilities R$ million Chg. % Monetary variation on loans and financing (171.7) 50.7 (29.5) Currency exchange variation on loans and financing 1,090.2 (1,992.7) 3,082.9 (154.7) Other monetary variations (89.5) (24.3) (65.2) 268.3 Monetary/exchange rate variation on liabilities 879.7 3,068.4 Monetary/exchange rate variation on assets 152.5 167.6 (15.1) (9.0) Monetary/exchange rate variation, net 1,032.2 3,053.3 7.2.1 Monetary and exchange rate variation on liabilities The effect of monetary and currency variations in 2016 was R$ 3,068.4 million less than in 2015, mainly due to: · Reduction of R$ 50.7 million in expenses with monetary variation on loans and financing, due to the lower increase in the IPCA in 2016 compared with 2015 (6.29% and 10.67%, respectively). · A positive variation of R$ 3,082.9 million in the cost of currency variations on loans and financing, due to the dollar and the yen devaluation against the Real in 2016 (16.5% and 13.9%, respectively), compared with their appreciation in 2015 (47.0% and 45.9%, respectively); and · Increase in the cost of other monetary variations by R$ 65.2 million, principally due to higher provisioning for court proceedings in 2016. 7.2.2 Monetary and exchange rate variation on assets Decrease of R$ 15.1 million, mainly due to the lower monetary restatement of judicial deposits in 2016. 8. Income tax and social contribution Increase of R$ 1,130.7 million, mainly due to the upturn in operating revenue and the financial result, which was impacted by exchange rate oscillations. These increases were partially offset by the upturn in operating costs and expenses. 9. Indicators 9.1. Operating Water production volume increased 9.3% in 2016. Page 7 of 14 Operating indicators * % Water connections 8,654 8,420 2.8 Sewage connections 7,091 6,861 3.4 Population directly served - water 24.7 24.4 1.2 Population directly served - sewage 21.3 21.0 1.4 Number of Employees 14,137 14,223 (0.6) Water volume produced 2,696 2,467 9.3 IPM - Measured water loss (%) 31.8 28.5 11.6 IPDt (liters/connection x day) 308 258 19.4 Total connections, active and inactive, in thousand units at the end of the period In million inhabitants, at the end of the period. Not including wholesale In 2015, the number included 370 employees retired for disability, excluded from the total figure in 2016. In millions of cubic meters ( * ) Unaudited 9.2. Financial Economic Indexes * (year end) Accumulated Amplified Consumer Price Index (%) 6.29 10.67 Accumulated Referential Rate (%) 2.01 1.80 Interbank Deposit Certificate (%) 13.63 14.14 US DOLAR (R$) 3.2591 3.9048 YEN (R$) 0.02792 0.03243 (*) Unaudited 10. Loans and financing In November 2016, the Company paid the last installment of the principal and interest of the Eurobond 2016 issue, in the amount of R$ 454 million. R$ million INSTITUTION 2023 Onwards Total Local currency Caixa Econômica Federal 59.2 63.5 65.4 67.6 71.1 74.8 745.8 1,147.4 Debentures 596.0 889.4 1,001.5 416.9 197.1 176.7 253.6 3,531.2 BNDES 87.5 93.3 101.4 83.4 83.0 83.0 408.0 939.6 Leasing 14.9 39.1 29.0 30.6 32.3 34.1 372.4 552.4 Others 0.7 1.4 1.4 1.4 1.4 1.4 3.9 11.6 Interest and other charges 121.6 - 121.6 Total in local currency Foreign currency IADB 190.4 108.6 108.6 108.6 108.6 108.6 1,064.7 1,798.1 IBRD - - 8.7 17.4 17.4 17.4 199.4 260.3 Deutsche Bank 350 - 240.1 240.1 - 480.2 Eurobond - - - 1,137.4 - - - 1,137.4 JICA 62.3 63.5 105.2 105.2 105.2 105.2 1,060.0 1,606.6 IDB 1983AB 78.0 77.4 57.7 55.8 25.0 25.0 22.9 341.8 Interest and other charges 35.9 - 35.9 Total in foreign currency Total Page 8 of 14 11. Capex 2016 investments, totaling R$ 3.9 billion, including R$ 1.3 billion related to the São Lourenço PPP, still reflected the priority given to the water supply infrastructure. The chart below shows the breakdown of investments by water, sewage and region: R$ million Investments in 2016 Water Sewage Total Metropolitan Region 2,373.5 819.4 3,192.9 Regional Systems 270.1 414.7 684.8 Total 2,643.6 1,234.1 3,877.7 Note: Does not include obligations related to program contracts (R$ 5.8 million) Capex Plan 2017-2021: R$ 13.9 billion Between 2017 and 2021, the Company plans to invest directly approximately R$ 13.9 billion, R$ 7.1 billion of which in water and R$ 6.8 billion in sewage collection and treatment. R$ million Total Water 1,553 1,617 1,327 1,192 1,409 7,098 Sewage Collection 642 989 1,152 1,395 1,245 5,423 Sewage Treatment 136 248 330 362 282 1,358 Total 2,331 2,854 2,809 2,949 2,936 13,879 12. Conference calls In English March 28, 2017 1:00 pm (US EST) / 2:00 pm (Brasília) Dial in: 1 (412) 317-5486 Conference ID: Sabesp Replay available for 7 days Dial in: 1(412) 317-0088 Replay ID: 24033715 Click here for the webcast In Portuguese March 28, 2017 9:30 am (US EST) / 10:30 am (Brasília) Dial in: 55 (11) 3127-4971 or 55 (11) 3728-5971 Conference ID: Sabesp Replay available for 7 days Dial in: 55 (11) 3127-4999 Replay ID: Click here for the webcast Page 9 of 14 For more information, please contact: Mario Arruda Sampaio Head of Capital Markets and Investor Relations Phone.(55 11) 3388-8664 E-mail: maasampaio@sabesp.com.br Angela Beatriz Airoldi Investor Relations Manager Phone.(55 11) 3388-8793 E-mail: abairoldi@sabesp.com.br Statements contained in this press release may contain information that is forward-looking and reflects management's current view and estimates of future economic circumstances, industry conditions, SABESP performance, and financial results. Any statements, expectations, capabilities, plans and assumptions contained in this press release that do not describe historical facts, such as statements regarding the declaration or payment of dividends, the direction of future operations, the implementation of principal operating and financing strategies and capital expenditure plans, the factors or trends affecting financial condition, liquidity or results of operations are forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995 and involve a number of risks and uncertainties. There is no guarantee that these results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations. Page 10 of 14 Income Statement Brazilian Corporate Law R$ '000 Net Operating Income 14,098,208 11,711,569 Operating Costs (9,013,120) (8,260,763) Gross Profit 5,085,088 3,450,806 Operating Expenses Selling (730,047) (598,125) Administrative revenue (expenses) (934,896) 44,958 Other operating revenue (expenses), net 4,722 143,755 Operating Income Before Shareholdings 3,424,867 3,041,394 Equity Result 4,740 2,597 Earnings Before Financial Results, net 3,429,607 3,043,991 Financial, net (391,181) (464,498) Exchange gain (loss), net 1,090,628 (1,991,964) Earnings before Income Tax and Social Contribution 4,129,054 587,529 Income Tax and Social Contribution Current (1,121,289) (1,226) Deferred (60,667) (50,024) Net Income for the period 2,947,098 536,279 Registered common shares ('000) 683,509 683,509 Earnings per shares - R$ (per share) 4.31 0.78 Depreciation and Amortization Adjusted EBITDA 4,571,511 3,974,268 % over net revenue 32.4% 33.9% Net Operating Income Breakdown R$ '000 Gross operating income 14,855,109 12,283,541 Water suply - retail 5,879,336 4,879,753 Water suply - wholesale 90,867 66,564 Sewage collection and treatment 4,944,983 3,828,288 Sewage collection and treatment - wholesale 36,160 26,549 Construction revenue - water 2,563,839 2,090,012 Construction revenue - sewage 1,169,038 1,246,704 Other services 170,886 145,671 Gross sales deductions (Cofins/Pasep) (571,972) Net operating income 14,098,208 11,711,569 Page 11 of 14 Balance Sheet Brazilian Corporate Law R$ '000 ASSETS 12/31/16 12/31/15 Current assets Cash and cash equivalents 1,886,221 1,639,214 Trade receivables 1,557,472 1,326,972 Related parties and transactions 202,553 156,155 Inventories 58,002 64,066 Restricted cash 24,078 29,156 Currrent recoverable taxes 42,633 77,828 Other receivables 52,676 156,942 Total current assets 3,823,635 3,450,333 Noncurrent assets Trade receivables 153,834 182,616 Related parties and transactions 669,156 715,952 Escrow deposits 77,915 76,663 Deferred income tax and social contribution 186,345 128,242 Water National Agency &8211; ANA 81,221 88,368 Other receivables 114,693 140,676 Equity investments 31,096 28,105 Investment properties 57,968 56,957 Intangible assets 31,246,788 28,513,626 Property, plant and equipment 302,383 325,076 Total noncurrent assets 32,921,399 30,256,281 Total assets 36,745,034 33,706,614 LIABILITIES AND EQUITY 12/31/16 12/31/15 Current liabilities Trade payables 311,960 248,158 Borrowings and financing 1,246,567 1,526,262 Accrued payroll and related charges 458,299 347,976 Taxes and contributions 168,757 107,295 Dividends and interest on capital payable 700,034 127,441 Provisions 730,334 631,890 Services payable 460,054 387,279 Public-Private Partnership &8211; PPP 31,898 33,255 Program Contract Commitments 109,042 228,659 Other liabilities 85,563 102,101 Total current liabilities 4,302,508 3,740,316 Noncurrent liabilities Borrowings and financing 10,717,576 11,595,338 Deferred Cofins and Pasep 138,071 132,921 Provisions 442,741 450,324 Pension obligations 3,265,250 2,832,216 Public-Private Partnership &8211; PPP 2,217,520 1,001,778 Program Contract Commitments 69,051 92,055 Other liabilities 173,106 145,060 Total noncurrent liabilities 17,023,315 16,249,692 Total liabilities 21,325,823 19,990,008 Equity Paid-up capital 10,000,000 10,000,000 Profit reserve 6,244,859 4,069,988 Other comprehensive income Total equity 15,419,211 13,716,606 Total equity and liabilities 36,745,034 33,706,614 Page 12 of 14 Cash Flow Brazilian Corporate Law R$ '000 Cash flow from operating activities Profit before income tax and social contribution 4,129,054 587,529 Adjustment for: Depreciation and amortization 1,146,626 1,074,032 Residual value of property, plant and equipment and intangible assets written-off 15,168 52,040 Allowance for doubtful accounts 90,488 2,420 Provision and inflation adjustment 276,654 (4,706) Pension obligations - curtailment (334,152) - Interest calculated on loans and financing payable 449,470 474,056 Inflation adjustment and foreign exchange gains (losses) on loans and financing 2,163,754 Interest and inflation adjustment losses 24,297 27,168 Interest and inflation adjustment gains (130,762) Financial charges from customers (207,789) (125,966) Fair value margin on intangible assets arising from concession (72,908) Provision for Consent Decree (TAC) 89,083 (15,601) Equity result (4,740) (2,597) Provision from São Paulo agreement - 11,252 Provision for defined contribution plan 235 8,349 Pension obligations 377,886 352,710 Other adjustments 24,412 (6,103) GESP Agreement - 4,945,074 3,698,384 Changes in assets Trade accounts receivable (34,665) (111,738) Accounts receivable from related parties (2,818) Inventories 7,156 (550) Recoverable taxes 35,195 70,940 Escrow deposits 33,232 35,083 Other accounts receivable 144,920 (9,785) Changes in liabilities Trade payables and contractors 6,371 (18,314) Services payable 72,775 57,054 Accrued payroll and related charges 21,240 (24,394) Taxes and contributions payable (90,325) 35,947 Deferred Cofins/Pasep 5,150 3,570 Provisions (185,793) (133,427) Pension obligations (201,736) (182,514) Other liabilities 17,842 Cash generated from operations 4,773,273 3,369,831 Interest paid (739,944) (710,688) Income tax and contribution paid Net cash generated from operating activities 3,003,592 2,641,400 Cash flows from investing activities Acquisition of intangibles (2,108,167) (2,397,352) Restricted cash 5,078 (9,406) Investment increase - (2,540) Purchases of tangible assets (27,631) (54,794) Dividends received - 4,612 Net cash used in investing activities Cash flow from financing activities Loans and financing Proceeds from loans 1,250,524 1,303,296 Repayments of loans (1,535,312) (1,292,322) Payment of interest on shareholders'equity (202,115) Public-Private Partnership – PPP (30,498) (23,799) Program Contract Commitments Net cash generated by (used in) financing activities Increase/(reduction) of cash and cash equivalents 247,007 Represented by: Cash and cash equivalents at beginning of the period 1,639,214 1,722,991 Cash and cash equivalents at end of the period 1,886,221 1,639,214 Increase/(reduction) of cash and cash equivalents 247,007 Page 13 of 14 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city São Paulo, Brazil. Date:March 28, 2017 Companhia de Saneamento Básico do Estado de São Paulo - SABESP By: /s/Rui de Britto Álvares Affonso Name: Rui de Britto Álvares Affonso Title: Chief Financial Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
